DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 21-22 and 32 are currently under examination. Claims 1-20 and 23-30 are withdrawn from consideration. Claim 21 is amended. Claim 32 is newly added.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
Previous Grounds of Rejection
Regarding claims 21-22 and 31, in the light of the amendments, the rejection under 35 U.S.C. 103(a) as being unpatentable over Morimoto et al. (JACS, 2013, 135, 
New ground of rejection with respect to newly add claim 31 is set forth below.
Amended & New Grounds of Rejections
Improper Markush Grouping Rejection
Claims 21-22 and 32 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 712-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
The instant claimed compound having the formula (2a) with many independently varying elements such as O, P ligand, N ligand with 2-8 alkylene groups, X1-3, and R5, 6 groups and metals of Ru and Mn.
The recited Markush group so disparate chemically as not to be members of a recognized chemical class of compounds, but, in fact represent a of class of Mn and Ru metal complexes containing O(CH2)nNR5R6, PRa-b and/or NRa, b. There is no any single structural similarity. The O(CH2)nNR5R6, PRa-b and/or NRa, b ligand behaves in the different manner for use as complexing with metals of Mn and Ru.
In response to this rejection, applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature 
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the nitrogen atom-containing heterocycle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriated correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 recites the limitation of “2,2’-bipyridine structure optionally having a substituent”. It does not further limit its independent claim 21.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21-22 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morimoto et al. (JACS, 2013, 135, 16825-16828, submitted by applicant in IDS).
Regarding claims 21-22 and 32, Morimoto et al. teach fac-[Re(bpy)(CO)3(halide) and fac-[Re(bpy)(CO)3{OCH2CH2N(CH2CH2OH)2} 4 having the structure as shown below (Figure 1):

    PNG
    media_image1.png
    132
    506
    media_image1.png
    Greyscale

The complex 4 taught by Morimoto et al. corresponds to the metal complex having the formula (2a) wherein ring A and ring B are bipyridine, X=O(CH2)2N(CH2CH2OH)2 (R5R6= CH2CH2OH, n=2), Y=CO, expect M=Re.
Although Morimoto et al. do not specific disclose the instant claimed and elected species of Mn(bpy)(CO)3{OCH2CH2N(CH2CH2OH)2} as per applicant claims 21-22 and 32, it would have been obvious to one of ordinary skill in the art at the time before the 4 taught by Morimoto et al to with manganese metal Mn obtain the Mn(bpy)(CO)3{OCH2CH2N(CH2CH2OH)2} as specified in the claims 21-22 and 32, motivated by the fact that rhenium is one of the rarest elements in the Earth’s crust. Rhenium resembles manganese Mn and technetium Tc chemically to form transition meal complexes as they have the same electrons d5 and S2 orbitals in valence shell. 
Furthermore, manganese is one of the most abundant transition metals on earth crust. In general, the organometallic complexes of Mn are well known. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claims invention to replace of expensive noble metal Re by more economical, environmentally friendly alternative of manganese Mn. The ligand (bpy)(CO)3{OCH2CH2N(CH2CH2OH)2} would expect to form the Manganese complex, given the general conditions taught by Morimoto et al. 
The resulting complex of Mn(bpy)(CO)3{OCH2CH2N(CH2CH2OH)2} corresponds to the instant claimed metal complex formula (2a) wherein M=Mn, ring A and ring B=bpy, X=OCH2CH2N(CH2CH2OH)2 and Y=CO.
The phrase of "the metal complex catalyzes the electrochemical reduction for the electrochemical reduction of CO2 to HCOOH” recites in claim 21 is interpreted as intended use. Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Since the reference of Morimoto et al. teaches the same composition as the instant claims, the metal complex would expect to be capable of performing these 
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 02/01/2022, with respect to claims 21-22, have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argued the present amendment of Claim 21 to recite “wherein the
metal complex catalyzes the electrochemical reduction of CO) to HCOOH.” This is not the catalytic activity addressed by Morimoto.
Although both Re and Mn are the elements of Group VIIB, Re is in the 6th period, whereas Mn is in the 4th period. Accordingly, they significantly differ in ionic radius and outer electron cloud density as clearly described by Johnson. Thus, one of ordinary skill recognizes that the properties of elements in the 4th period and the 6th period are quite different from each other and the property of the complex obtained in Re would not be inherently obtained in Mn. Johnson describes that the chemical activity is different.
The Declaration under 37 C.F.R. § 1.132 by Osamu Ishitani 10/01/2021 it would not have been obvious to one of ordinary skill in the art to substitute the rhenium metal Re of the complex 4 of Morimoto with manganese metal Mn to obtain the elected species of Mn(bpy) (CO)3 {OCH2CH2N(CH2CH2OH)2 } according to the present invention.
Applicants further note the MPEP at 2144 as follows: A similar caveat applies to any obviousness analysis. Simply stating the principle (e.g., “art recognized equivalent,” 
Applicants respectfully submit that as described herein the catalytic properties associated with the Re complex are distinctly different from the catalytic properties of the Mn complex. Further as described above, the compound and its properties are inseparable. 
Based on the reasoning applied by the Office and the description of Johnson, there would be no technical reason to modify Morimoto as the Office alleges.
The present amendment narrows the range of structure for which patent protection is sought sufficiently to address the Examiner’s concern regarding the claim being too broad and by including the property “the metal complex catalyzes the electrochemical reduction of CO2 to HCOOH” Applicants submit that the text of Johnson discussed above must be considered (Remarks, pages 15-19).
The Office respectfully disagrees. As set forth in the previous office action dated on 10/07/2021 and the discussion above, Morimoto et al. teach fac-[Re(bpy)(CO)3(halide) and fac-[Re(bpy)(CO)3{OCH2CH2N(CH2CH2OH)2} 4 having the structure as shown below (Figure 1):

    PNG
    media_image1.png
    132
    506
    media_image1.png
    Greyscale

2)2N(CH2CH2OH)2 (R5R6= CH2CH2OH, n=2), Y=CO, expect M=Re.
Although Morimoto et al. do not specific disclose the instant claimed and elected species of Mn(bpy)(CO)3{OCH2CH2N(CH2CH2OH)2} as per applicant claims 21-22 and 32, it would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the rhenium metal Re of the complex 4 taught by Morimoto et al to with manganese metal Mn obtain the Mn(bpy)(CO)3{OCH2CH2N(CH2CH2OH)2} as specified in the claims 21-22 and 32, motivated by the fact that rhenium is one of the rarest elements in the Earth’s crust. Rhenium resembles manganese Mn and technetium Tc chemically to form transition meal complexes as they have the same valence electrons d5 and S2 orbitals in valence shell. It is known an atom with a closed shell of valence electrons tends to be chemically inert. The outer shell valence electrons (i.e., d5 and S2 of Mn and Re) participate in the formation of chemical bonds with the ligands.
Therefore, the ligand (bpy)(CO)3{OCH2CH2N(CH2CH2OH)2} would expect to form the Manganese complex, given the general conditions taught by Morimoto et al.
In addition, manganese is one of the most abundant transition metals on earth crust. In general, the organometallic complexes of Mn are well known. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claims invention to replace of expensive noble metal Re by more economical, environmentally friendly alternative of manganese Mn. 
3{OCH2CH2N(CH2CH2OH)2} corresponds to the instant claimed metal complex formula (2a) wherein M=Mn, ring A and ring B=bpy, X=OCH2CH2N(CH2CH2OH)2 and Y=CO.
The phrase of "the metal complex catalyzes the electrochemical reduction for the electrochemical reduction of CO2 to HCOOH” recites in claim 21 is interpreted as intended use. Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Since the reference of Morimoto et al. teaches the same composition as the instant claims, the metal complex would expect to be capable of performing these specific chemical reactions as per applicant claims 21-22 and 32. Therefore it meets the claim limitations.
The limitation of "the metal complex catalyzes the electrochemical reduction for the electrochemical reduction of CO2 to HCOOH” recited in the instant claims is interpreted as intended use, not a process of using the metal complex for catalyzes reduction. The process claims are withdrawn from consideration as non-elected Groups.
As such, the rejection of claim 21 as set forth above, is proper and stands.
The rejection for the remaining claims, 22 and 32, were either directly or indirectly dependent thereon stands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738